DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to a first color filter comprising a first blue filter, a second blue filter, and a third blue 6filter disposed on the first substrate; 7a light control layer comprising a first light control portion to transmit the first light and 8disposed on the first blue filter, a second light control portion to convert the first light to a 9second light and disposed on the second blue filter, and a third light control portion to convert 10the first light to a third light and disposed on the third blue filter; and 11a second color filter exposing an upper surface of the first light control portion and 12covering the second light control portion and the third light control portion, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2-14, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 15, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 15, and specifically comprising the limitation directed to a second color filter disposed on the first color filter and covering the second light control portion and the third light control portion, wherein: 57a first light emitting element is disposed in the first light emitting area, a second light emitting element is disposed in the second light emitting area, 14a third light emitting element is disposed in the third light emitting area, 15the first light emitting element, the second light emitting element, and the third light 16emitting element are configured to emit a first light, and 17a non-light-emitting area is defined adjacent to the first light emitting area, the second 18light emitting area, and the third light emitting area, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claim 16, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 16, and specifically comprising the limitation directed to a second color filter covering the barrier wall, the second light control portion, and the 13third light control portion and exposing an upper surface of the first light control portion, 14wherein: 15the first light control portion is configured to transmit the first light, 58 the second light control portion is configured to convert the first light to a second light, the third light control portion is configured to convert the first light to a third light, and 18the second color filter is configured to absorb the first light, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 17-20, the claims are allowable for the reasons given in claim 16 because of their dependency status from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses multiple color filters in order to address the need to maintain a high color quality in a display device in a similar manner as the present invention but lacking the novel features claimed on the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879